DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “each predetermined shape and folded to define the overlapping region” in claim 5 renders the claim indefinite for being unclear, the word “and” should be deleted, it should be  --each predetermined shape 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnin et al (U.S. 2010/0164209).
Magnin  discloses a throat and fill tube protection device (1) for an inflatable airbag (40), the device comprising: a first portion (layer 52 is formed a first portion) at a first end of the device, the first portion being a generally Y-shaped portion with a first arm and a second arm connected at a base (layer 52 is folded along a fold axis 50 to form a first arm 10 and second arm 20, the Y-shaped being formed by first arm 10, second arm 20 and projection portions of layer 52 that has holes 55), the first arm (10) defining an inlet for receiving an inflator (30), the second arm (20) defining a first channel for directing a first portion of the inflation gases in a first direction (see paragraph 0044); a second portion (portion of layer 51 near the exhaust port 22) at a second end of the device direction (see paragraph 0044), the second portion defining a second channel for directing a second portion of the inflation gases in a second direction (see paragraph 0044), the second direction being generally opposite the first direction; and an overlapping region cooperatively defined by first and second overlapping areas of the first and second portions, respectively (see paragraph 0045-0047), in combination with the inflatable airbag (40), the inflatable airbag (40) having a peripheral seam (44), the throat and fill tube protection device (1) having a longitudinally extending fold (50) adjacent to a portion of the peripheral seam (44)., wherein the inflatable airbag (40) is an inflatable curtain airbag. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        August 10, 2021